The opinion of the court was delivered by
Mr. Chief Justice McIver.
The plaintiffs brought this action to recover damages for personal injuries sustained by plaintiff, Mary, who is the wife of her coplaintiff, by reason being thrown from a buggy, belonging to the plaintiff, Elias, well as for injuries to the buggy; the allegation being that such disaster was caused by a defect in the repair of a certain highway, over which the plaintiff, Mary, was traveling, which defendant corporation was bound to keep in repair. It is alleged in the complaint, that the defendant had negligently carelessly permitted said highway to be.worked, by allow-forked brush to be thrown into the washes on said highway, leaving them insufficiently covered by earth; that on the occasion when the injury complained of occurred, the wheel of buggy in which said plaintiff was riding was caught in the of á projecting limb of the brush, and she was thrown from buggy and injured in her person, and the buggy was broken; of which is alleged to have occurred without any fault or negligence on her part. The defendant auswered, setting up defences: 1st, a general denial of all allegations of negli*32gence on its part; 2d, that the injury complained of was caused neither by the negligence of the defendant nor by any defect in the repair of said highway, but was due to the negligeuce and fault of the plaintiff, Mary, herself.
IJpon the close of the testimony, which is all set out in the “Case,” but which need nob be adverted to here, as we have no jurisdiction in a law case to review any fiudings of fact, the Circuit Judge charged the jury as set out in the “Case;” and as we shall advert specially only to such parts of the charge as are excepted to, we deem it due to the Circuit Judge that his whole charge should be incorporated in the report of the case, in order that those portions of the charge which are excepted to may be read in connection with the context. The jury having rendered a verdict for the defendant, and a motion on the minutes for a new trial having been made and refused, judgment was entered on the verdict, and the plaintiffs appealed upon the several grounds set out. in the record, which should likewise be embraced in the report of the case.
The first ground having been abandoned at the argument here, need not be considered.
1 The second ground imputes error to the Circuit Judge in saying to the jury: “That where there is a defect in the road, and it is an open, plain, patent, plain-to-be-seen defect, and a man or woman, deliberately or carelessly, seeing the defect, drives buggy or team down there, and gets hurt there, inasmuch as they are in fault, they saw the defect there, and knew it was there, and they undertook to drive into it, and saw it, then it was negligence on their part, and if their negligence, their failure to observe, was the possible [which word, it was admitted on the argument here, should be “proximate” and nob “possible”] cause of injury, why, then, the county cannot be held responsible, because their negligence would be the proximate cause of it.” In this connection we will also consider the third, fourth, and ninth grounds of appeal, which are on the same line. It seems-to us that the instructions here complained of were fully warranted by the decisions of this court in the cases of Laney v. Chesterfield County, 29 S. C., 140, and Acker v. County of Anderson, 20 Id., *33495. The doctrine of those cases is, practically, this: that where a person either wilfully or heedlessly undertakes to drive his vehicle across a bridge or over a highway which is shown by ordinary foresight to be in a dangerously defective condition, and thereby sustains injury, such injury cannot properly be said to result from a 'defect in the repair of such bridge or highway, but is due to his own wilfulness or recklessness in disregarding the warning held out by the patent condition of such bridge or highway. We do not see, therefore, that either of these grounds can be sustained.
2 Inasmuch as there was no request to charge either of the propositions upon which the fifth and sixth grounds are based, they need not be considered under the well settled rule.
3 The seventh and eighth grounds impute error to the Circuit Judge in refusing the motion for a new trial on the minutes, although the eighth ground does not, in terms, so say. But the manifest object of both of these grounds is to raise questions as to the sufficiency of the testimony, which, in a law case, we have no right to consider. All the questions of fact were fully and fairly left to the jury, and if the Circuit Judge did not see fit to set aside their verdict, with which, from all that we can see, he may have been entirely satisfied, we certainly cannot say that there was any error of law in refusing the motion for a new trial.
The judgment of this court is, that the judgment of the Circuit Court be affirmed.